*736ORDER
PER CURIAM.
Juan P. Fonseca appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Mr. Fonseca sought to vacate his convictions and consecutive five-year sentences for statutory rape in the second degree § 566.034, RSMo 2000, and statutory sodomy in the second degree § 566.064, RSMo 2000. He claims that his guilty plea was not voluntarily, knowingly, and intelligently entered because (1) his attorney misinformed him that, under the terms of the plea agreement, no witnesses would testify at his sentencing hearing, and (2) that, but for this misinformation, he would not have pleaded guilty. The judgment of the motion court is affirmed. Rule 84.16(b).